Citation Nr: 1607692	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  14-09 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for coronary artery disease.  

2.  Entitlement to service connection for heart disability claimed as secondary to service-connected Hodgkin's disease.    

3.  Entitlement to service connection for respiratory disability claimed as secondary to service-connected Hodgkin's disease.  


REPRESENTATION

Appellant represented by:	David Russotto, Attorney


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to November 1979.

These matters come to the Board of Veterans Appeals (Board) on appeal of a June 2010 rating decision by the Regional Office (RO) in Wilmington, Delaware.

Concerning the reopened claim for service connection for coronary artery disease, the Board restyled the issue as shown on the title page of the decision to allow for consideration of all heart disabilities.  See, e.g., Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that the claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction that his mental condition, whatever it is, causes him).

In this case, the Veteran was initially represented by the Disabled American Veterans.  However, in a signed VA Form 21-22a, Appointment of Individual as Claimant's Representative, received by VA in October 2014 and prior to the transfer of the case to the Board, the Veteran appointed a private attorney, David Russotto, to represent him.  The Veteran's attorney received a copy of the claims folder and military records as requested and submitted evidence and arguments pertaining to the issues on appeal.  Accordingly, David Russotto is listed as the Veteran's representative as shown on the title page of this decision.  

The issues of entitlement to service connection for heart disability and entitlement to service connection for respiratory disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Most recently, a March 2007 rating decision reopened the claim for service connection for coronary artery disease and denied the claim on the merits.  Relevant evidence was not received within the one-year period to appeal that determination and the Veteran did not appeal the decision.
 
 2.  Evidence received since the March 2007 rating decision is new and material and raises a reasonable possibility of substantiating the claim for entitlement to service connection for coronary artery disease.


CONCLUSIONS OF LAW

1.  The March 2007 rating decision, with respect to the denial of entitlement to service connection for coronary artery disease, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).
 
 2.  New and material evidence having been received; the claim for entitlement to service connection for coronary artery disease is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Given the favorable disposition of the action herein, i.e., reopening the issue of entitlement to service connection for coronary artery disease, which is not prejudicial to the Veteran, the Board need not address VA's duty to notify and assist.  See, e.g., Bernard v. Brown, 4 Vet. App. 384   (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Legal Criteria

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366   (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.

New evidence means existing evidence not previously received by VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the Veteran has presented new and material evidence under 38 C.F.R. § 3.156(a)  in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been received, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In July 1985, the Veteran filed a claim for service connection for heart problem as secondary to his service-connected Hodgkin's disease.  

An August 1985 rating decision denied entitlement to service connection for heart condition.  The Veteran appealed the denial to the Board.  A December 1986 Board decision denied entitlement to service connection for coronary artery disease.  The December 1986 Board decision is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

Thereafter, VA received a statement from the Veteran in August 2006 regarding a claim for service connection for heart disability.  A March 2007 rating decision reopened the Veteran's claim for service connection for coronary artery disease, but denied the claim on the merits.  Relevant evidence was not received within the one-year period from the notification of the March 2007 rating decision and the Veteran did not appeal the decision.  The March 2007 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

The March 2007 rating decision denied the Veteran's claim for service connection because the evidence did not show that the Veteran's heart condition was related to his service-connected Hodgkin's disease.  The decision also denied the claim on the basis of the January 2007 VA examiner's negative opinion.  The evidence associated with the claims folder at the time of the March 2007 rating decision included the Veteran's service medical treatment records, private medical treatment records, a January 2007 VA examination report and opinion, and articles regarding a relationship between heart problems and Hodgkin's disease.  

Evidence associated with the claims folder since the March 2007 final rating decision includes the Veteran's statements, private medical treatment records, private medical opinions, and the Veteran's son's statement.  The Board finds that some of the evidence received constitutes new and material evidence to reopen the claim for entitlement to service connection for coronary artery disease.  In a June 2014 opinion from P. P., R.N., it was noted that the Veteran had been under the care of Hospital University of Pennsylvania since having his heart transplant in September 1997.  P. P. stated that the Veteran "suffered from Adriamycin induced cardiomyopathy resulting from his having treatment for his Hodgkin's lymphoma in 1980."  The evidence is "material" because it indicates that the Veteran's coronary artery disease is related to his service-connected Hodgkin's disease, an unestablished fact necessary to substantiate the claim.  The evidence also raises a reasonable possibility of substantiating the claim.  New and material evidence has been received and the claim for entitlement to service connection for coronary artery disease is reopened.  However, additional development is required prior to adjudication of the service connection issue.






ORDER

New and material evidence having been received, the claim for entitlement to service connection for coronary artery disease is reopened, and to that extent only, the appeal is granted.


REMAND

In an August 2010 statement, the Veteran reported receipt of VA medical treatment at the Wilmington VA Medical Center.  Following the Veteran's statement, it does not appear that the AOJ requested the identified VA medical treatment records.  A remand is required to request the records.   

In addition, the Board finds that a new VA medical opinion is required concerning the Veteran's claim for service connection for heart disability.  The Veteran was first provided a VA medical examination in January 2007.  The VA examiner stated that it was partially true (less than 55 % probability) that the treatment for Hodgkin's disease contributed to the development of the Veteran's coronary artery disease.  However, the VA examiner stated that it was less than "55 percent" because the Veteran had other risk factors.  The Board finds that the January 2007 VA examiner's opinion is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examiner did not provide an opinion in terms of the correct probability, i.e., less than 50 percent, and did not address aggravation of the Veteran's heart disability due to Hodgkin's disease.  The Veteran was provided another VA medical examination in November 2010; however, the November 2010 VA examiner did not provide a medical opinion in terms of etiology.    

The Board acknowledges the private medical opinions submitted by the Veteran.  A June 2014 statement authored by P. P., a registered nurse, noted that the Veteran had been under her hospital's care since having a heart transplant in September 1997.   P. P. then stated that the Veteran suffered from "Adriamycin induced cardiomyopathy resulting from his having treatment for his Hodgkin's lymphoma in 1980."  There was no explanation as to why P. P. believed that the Veteran's heart disability was related to the treatment for Hodgkin's disease and P. P. noted that the Veteran had not even been under her hospital's care until 1997, many years later.    A June 2010 medical opinion from S. B., M.D., stated that chemotherapy and radiation was most likely the "contributing factor" for the Veteran's heart disability.  There was no reasoning or explanation as to why the chemotherapy and radiation to treat Hodgkin's disease caused or aggravated the Veteran's heart disability.  The Veteran's son, B. G., a self-reported medical doctor, also submitted a letter dated in September 2014.  He stated that the Veteran underwent radiation for his Hodgkin's lymphoma and he was told by several of his father's physicians that the high doses required to cure the cancer damaged the Veteran's heart, brain and peripheral nervous system, setting in motion his current symptoms.  B. G. stated that while there was a family history of heart disease, multiple physicians indicated that the Veteran's heart trouble was "caused by or significantly sped up" by his aggressive treatment for Hodgkin's lymphoma.  While B. G. reported that the Veteran's multiple physicians indicated a relationship between the Veteran's heart disability and his service-connected Hodgkin's disease, these opinions were not associated with the record and B. G. himself did not provide an etiological opinion.  Given the above conflicting evidence, the Board finds that a new VA medical opinion is required.  

Concerning the claim for service connection for respiratory disability, the Board finds that a new VA examination must be completed.  While a VA addendum opinion was obtained in September 2011, the last VA medical examination was completed in November 2010, more than 5 years ago.  At that time, it was noted that the chest x-ray was suspicious for chronic obstructive pulmonary disease and that the pulmonary function tests reflected moderate restrictive pulmonary defect.  However, the examiner did not provide a diagnosis apart from dyspnea, which is considered to be a symptom and not a diagnosed disability.  However, in a September 2014 statement, the Veteran's son, B. G. indicated that the Veteran sought medical treatment from a pulmonologist during the last several weeks for restrictive lung disease.  Accordingly, the Board finds that the Veteran should be asked to identify any relevant medical treatment that he has received concerning his disability and provided a new VA medical examination to determine whether he has a current respiratory disability.  Further, the September 2011 VA examiner indicated review of pulmonary function tests completed on September 21, 2011.  Those pulmonary function tests results are not of record and must be obtained and associated with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  Send a VA notice letter and release forms to the Veteran and ask that he identify any relevant medical treatment, since service, pertaining to his heart and respiratory disabilities at issue, that have not been associated with the record.

2.  Request all VA medical treatment records from the Wilmington VAMC, to include any September 2011 pulmonary function test as identified by the September 2011 VA addendum opinion.  

3.  Following the above development and any additional development deemed necessary, request an addendum opinion to the November 2010 VA examination report and the September 2011 addendum opinion, relative to his heart disability, from a suitably qualified examiner.  The claims folder must be made available to the examiner and the examiner must indicate that a review was completed.  The examiner is asked to address the following:

* Express an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any heart disability was caused by the service-connected Hodgkin's disease.  

* Express an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any heart disability was aggravated by the service-connected Hodgkin's disease.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

The examiner must consider the private medical opinions and the medical articles regarding links between cancer treatment and the development of heart problems.  

Rationale must be provided for any opinion reached. 

4.  Schedule the Veteran for a VA medical examination with respect to his claim for service connection for a respiratory disability.  The claims folder must be made available for review and the examiner must indicate that a review was completed.  Following review of the claims folder and examination of the Veteran, respond to the following: 

* Express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any respiratory disability was caused by or otherwise related to active service.

Express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any respiratory disability was caused by service-connected Hodgkin's disease.

* Express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any respiratory disability was aggravated by the service-connected Hodgkin's disease.   

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

Rationale must be offered for any opinion reached.

5.  After completing the requested development, readjudicate the claims for service connection.  If any benefit sought on appeal remains denied, furnish to the Veteran and his attorney an appropriate Supplemental Statement of the Case, and afford them the appropriate time period for response before the claims folder is returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


